Citation Nr: 1040496	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-03 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
left leg cellulitis with history of methicillin staphylococcus 
(MSRA) and lymphagitis.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The Veteran served on active duty from February 2001 to June 
2005.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from May 2006 rating decision, by 
the Detroit, Michigan, Regional Office (RO), which granted 
service connection for left leg, cellulitis with history of 
methicillin resistant staphylococcus (MRSA) and lymphagitis, 
evaluated as 10 percent disabling.  The Veteran perfected a 
timely appeal to that decision.  


FINDING OF FACT

Throughout the appeal period, the Veteran's chronic cellulitis of 
the left leg has not affected more than 20 percent of the left 
leg, and has not required intermittent systemic therapy such as 
corticosteroids for a total duration of more than six weeks 
during the past 12- month period.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
left leg cellulitis with history of MRSA and lymphagitis have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic Codes 7801-06, 
7820 (2010).  






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in an SOC or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in October 2005 from the RO to the Veteran, which 
was issued prior to the RO decision in May 2006.  An additional 
letter was issued in May 2007.  Those letters informed the 
Veteran of what evidence was required to substantiate the claim, 
and of her and VA's respective duties for obtaining evidence.  
Accordingly, the requirements the Court set out in Pelegrini have 
been satisfied.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears that 
all obtainable evidence identified by the Veteran relative to her 
claim has been obtained and associated with the claims file, and 
that neither she nor her representative has identified any other 
pertinent evidence not already of record that would need to be 
obtained for a proper disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of her claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  The Veteran has been 
afforded a VA examination on the issue decided herein.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The examination afforded 
the Veteran is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 
295 (2008).  The examination was conducted by a medical 
professional who reviewed the medical records, solicited history 
from the Veteran, and provided information necessary to decide 
the appeal.  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to her claim under 
the VCAA.  Therefore, no useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


II.  Factual background.

The service treatment records indicate that the Veteran was seen 
in December 2001 for complaints of swelling in the left leg with 
increased temperature; she stated that, after receiving a tattoo 
on the back of the left leg, she started experiencing pain and 
swelling, with difficulty walking.  She was diagnosed with 
cellulitis of the left lower extremity.  In August 2004, the 
Veteran was again seen with complaints of swelling in the left 
lower leg; she noted that the condition had been recurring since 
2000 and no medication had had a long term lasting effect.  She 
was diagnosed with methicillin resistant staphylococcus (MRSA) 
with chronic cellulitis.  In April 2005, the Veteran was placed 
on limited duty for 8 months secondary to recurrent chronic 
cellulitis and MRSA.  

The Veteran's claim for service connection for recurrent left 
lower leg cellulitis (VA Form 21-526) was received in September 
2005.  Submitted in support of the claim was an emergency room 
report, which shows that the Veteran was admitted to a private 
hospital in August 2006 for persistent redness, pain, fever, and 
worsening symptoms.  The discharge diagnoses were superficial 
thromboplebitis, cellulitis, and febrile illness (MRSA).  

An August 2006 VA progress note indicates that the Veteran was 
seen at emergent care with complaints of recurrent infection of 
the left lower leg.  The Veteran reported that she had had a 
cellulitis in the left lower leg in the past and she now had a 
recurrence of redness and pain in the anterior aspect of the left 
lower leg.  It was noted that she was seen at the Naval Hospital 
the previous day and was given IV antibiotics.  Examination 
revealed a wide area of redness and cellulitis anterior aspect 
left lower leg.  The diagnosis was recurrent cellulitis left 
lower leg.  In September 2006, the Veteran was seen for follow up 
evaluation of the cellulitis of the left lower extremity.  
Examination of the lower extremities was normal, with no edema, 
no calf tenderness, 2+ pulses, and sensation was intact.  The 
diagnosis was intermittent cellulitis which has cleared.  

The Veteran was afforded a VA examination in May 2007.  At that 
time, the Veteran indicated that she had not received any 
antibiotics since September 2006.  The Veteran stated that the 
course of duration is two to three days when she has swelling of 
the legs.  She also stated that, when the skin is red hot, she 
has fever and has the induration that lasts for about four to 
five days with antibiotics.  On examination, the skin on the 
lower extremities was normal.  There was no rash.  There was no 
swelling.  Body surface area involved was zero percent.  Exposed 
body surface area involved was zero percent.  Biopsy and 
strippings are not done.  Color photo tests are not required.  
There was no functional impairment on activities of daily living 
or occupation due to the skin condition.  




III.  Legal Analysis-Higher Evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon average impairment of 
earning capacity.  The provisions of 38 U.S.C.A. § 1155 and 38 
C.F.R. § 4.1 require that each disability be viewed in relation 
to its history, and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  The provisions of 
38 C.F.R. § 4.2 require that medical reports be interpreted in 
light of the entire recorded history, and that each disability 
must be considered from the point of view of the Veteran's 
working or seeking work.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

A disability may require re-evaluation in accordance with changes 
in a veteran's condition. It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.  However, where an award of service connection for 
a disability has been granted and the assignment of an initial 
evaluation is at issue, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged." Fenderson v. West, 12 
Vet. App. 119, 126 (2001).  After careful review of the 
evidentiary record, the Board concludes that the Veteran's 
cellulitis of the left lower leg has not significantly changed 
and a uniform evaluation is warranted.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a Veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 
54.  

Pursuant to the rating schedule, infections of the skin not 
listed elsewhere (including bacterial and fungal infections) are 
rated as disfigurement of the head, face, or neck; scars; or 
dermatitis depending upon the predominant disability.  38 C.F.R. 
§ 4.118, Diagnostic Code 7820 (2010).  The RO evaluated the 
Veteran's left leg cellulitis with history of MRSA and 
lymphagitis under Code 7806 (for dermatitis or eczema) and the 
Board agrees that this is appropriate.  Dermatitis or eczema is 
to be rated under the criteria of Code 7806.  Code 7806 provides 
that dermatitis or eczema that involves at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  Dermatitis or eczema that involves 20 to 40 
percent of the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period, is rated 30 percent disabling.  38 C.F.R. § 4.118.  

The Board notes that the rating criteria for skin were recently 
revised effective October 23, 2008. 73 Fed. Reg. 54708 (Sept. 23, 
2008).  However, the announcement of the final regulation 
specifically states that the new criteria apply "to all 
applications for benefits received by VA on or after October 23, 
2008" and that a Veteran rated under the skin criteria prior to 
that date may request review under these clarified criteria.  As 
the Veteran has not requested such review and her claim was 
received prior to October 23, 2008, it is not necessary for the 
Board to consider the criteria in effect after October 23, 2008 
in adjudicating her claim.  

After careful review of the evidentiary record, the Veteran's 
chronic cellulitis of the left lower leg most closely fits the 
criteria for a 10 percent disability rating under Code 7806.  
Significantly, the May 2007 VA examination was normal.  There was 
no evidence of any active rash or swelling of the skin.  The 
examiner noted that the current body surface involvement was 0 
percent.  Moreover, while the Veteran reported having received 
antibiotics within the 12 months prior to the examination, she 
denied being under current treatment for the condition.  
Therefore, she has not received systemic therapy (such as 
corticosteroids) lasting more than 6 weeks for any 12 month 
period of time during the appeal period.  The examiner noted 
there was no effect on daily activities.  Overall, the Veteran's 
disability picture does not more nearly approximate the criteria 
for a 30 percent disability rating because the cellulitis of the 
left lower leg does not affect more than 20 percent of her left 
leg or require six weeks or more of systemic (corticosteroid) 
therapy.  Thus, a rating in excess of 10 percent is not 
warranted.  

In light of the above discussion, the Board finds that the 
preponderance of the evidence is against a grant of an evaluation 
greater than 10 percent for left leg cellulitis with history of 
MRSA and lymphagitis, and there is no doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b) (1).  The Board finds no 
evidence that service-connected left leg cellulitis with history 
of MRSA interferes with the Veteran's ability to work.  On the 
contrary, the examiner stated that there was no functional 
impairment on activities of daily living or occupation due to the 
skin condition.  Furthermore, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalizations, to 
suggest she is not adequately compensated for this disability by 
the regular Rating Schedule.  VAOPGCPREC 6-96.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the rating criteria reasonably describe the 
Veteran's disability level and symptomatology, and provide for 
higher evaluations for greater symptomatology.  Thus, her 
disability picture with respect to each claim/condition is 
contemplated by the rating schedule and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.  


ORDER

An initial rating in excess of 10 percent for left leg cellulitis 
with history of MRSA and lymphagitis is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


